Mr. Justice Bob delivered the opinion of the court: The claimant, Mrs. J. D. Brickey, claims that there is due her Five Thousand Five Hundred Dollars ($5,500.00) from the respondent for taking care of the University farm. In March, 1914, Mr. W. D. Brickey and his wife moved into the University farmhouse and remained there until the latter part of October, 1918. During this time, Mrs. Brickey looked after the care of the house where from seven to nine students roomed and boarded. It is claimed by Mrs. Brickey that she had talked to Mr. Felmley of the University at Normal concerning pay for the work that she was doing and that he had told her that the appropriation was not large enough to cover all costs. Mrs. Brickey claims, furthermore, that the dairy on the said place made considerable money and that it could not have been rim without her work, and that she should have received a share of the money it brought in. Because of this work carried on by Mrs. Brickey, she claims that her health was undermined and that she is entitled to a matron’s pay during the years that she was on the said farm. In this case a plea of the Statute of Limitations has been filed on behalf of the State. Section 10 of the Act creating the Court of Claims provides that every claim against the State coming within the jurisdiction of this court shall be forever barred unless it is filed with the secretary of the court within five years after it first accrues. It appears from the facts set forth in the declaration and exhibits that this claim was not filed within the time required by statute and therefore the plea of the Statute of Limitations is sustained and the case dismissed.